Exhibit 10.1


AMENDED & RESTATED BUSINESS MANAGEMENT AGREEMENT
THIS AMENDED AND RESTATED BUSINESS MANAGEMENT AGREEMENT (this “Agreement”) is
entered into effective as of January 1, 2020, by and between ABP Trust, a
Maryland statutory trust (the “Trust”), and The RMR Group LLC, a Maryland
limited liability company (the “Manager”).
WHEREAS, the Trust and the Manager are parties to a Business Management
Agreement, dated as of June 5, 2015 (the “Original Agreement”); and
WHEREAS, the Trust and the Manager wish to amend and restate the terms of the
Original Agreement in their entirety;
NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree that the Original Agreement is amended and restated as
follows:
1.Engagement. Subject to the terms and conditions hereinafter set forth, the
Trust continues to engage the Manager to provide the management and real estate
investment services contemplated by this Agreement with respect to the Trust’s
real estate investments and the Manager hereby accepts such engagement.
2.General Duties of the Manager. The Manager shall use its reasonable best
efforts to present to the Trust a continuing and suitable real estate investment
program consistent with the real estate investment policies and objectives of
the Trust. Subject to the management, direction and supervision of the Trust,
the Manager shall conduct and perform all corporate office functions for the
Trust and, if requested by the Trust, its affiliates, including its trustee(s)
and members of such trustee(s)’s immediate family and any business of which they
are a principal (the Trust and such affiliates, the (“Trust Parties”),
including, but not limited to, the following:
(a)provide research and economic and statistical data in connection with the
Trust’s real estate investments and recommend changes in the Trust’s real estate
investment policies when appropriate;
(b)(i) investigate and evaluate investments in, or acquisitions or dispositions
of, real estate and related interests, and financing and refinancing
opportunities, (ii) make recommendations concerning specific investments to the
Trust, and (iii) evaluate and negotiate contracts with respect to the foregoing,
in each case, on behalf of the Trust and in the furtherance of the Trust’s
strategic objectives;
(c)investigate, evaluate, prosecute and negotiate any claims of the Trust in
connection with its estate investments or otherwise in connection with the
conduct of its business;
(d)administer bookkeeping and accounting functions as are required for the
management and operation of the business of the Trust Parties, contract for any
audits and prepare or cause to be prepared such reports and filings as may be
required by any governmental authority in connection with the conduct of the
Trust Parties’ business, and otherwise advise and assist the Trust Parties with
their compliance with applicable legal and regulatory requirements, including
without limitation, returns or filings required under any state or local tax
statutes and the Internal Revenue Code of 1986, as amended and any regulations
and rulings thereunder (the “Internal Revenue Code”);




--------------------------------------------------------------------------------




(e)retain counsel, consultants and other third party professionals on behalf of
the Trust Parties;
(f)advise and assist with the Trust Parties’ risk management functions;
(g)to the extent not covered above, advise and assist the Trust Parties in the
review and negotiation of the Trust Parties’ contracts and agreements,
coordinate and supervise all third party legal services and claims by or against
the Trust; and
(h)provide personnel necessary for the performance of the foregoing services.
In performing its services under this Agreement, the Manager may utilize
facilities, personnel and support services of various of its affiliates. The
Manager shall be responsible for paying such affiliates for their personnel and
support services and facilities out of its own funds unless otherwise approved
by the Trust. Notwithstanding the foregoing, fees, costs and expenses of any
third party which is not an affiliate of the Manager retained as permitted
hereunder are to be paid by the Trust. Without limiting the foregoing sentence,
any such fees, costs or expenses referred to in the immediately preceding
sentence which may be paid by the Manager shall be reimbursed to the Manager by
the Trust promptly following submission to the Trust of a statement of any such
fees, costs or expenses by the Manager.
3.Bank Accounts. The Manager shall establish and maintain one or more bank
accounts in its own name or in the name of the Trust Parties, and shall collect
and deposit into such account or accounts and may disburse therefrom any monies
on behalf of the Trust Parties, provided that no funds in any such account shall
be commingled with any funds of the Manager or any other person or entity unless
separate records of the Trust Parties’ funds are maintained. The Manager shall
from time to time, or at any time requested by the Trust, render an appropriate
accounting of such collections and payments to the Trust Parties.
4.Records. The Manager shall maintain appropriate books of account and records
relating to this Agreement, which books of account and records shall be
available for inspection by representatives of the Trust upon reasonable notice
during ordinary business hours.
5.Information Furnished to Manager. The Trust shall at all times keep the
Manager fully informed with regard to its real estate investment policies,
capitalization policy and current intentions as to the future of the Trust. In
particular, the Trust shall notify the Manager promptly of any intention to sell
or otherwise dispose of any of its real estate investments or to make any new
real estate investment. The Trust shall furnish the Manager with such
information with regard to its affairs as the Manager may from time to time
reasonably request. The Trust shall retain legal counsel and accountants to
provide such legal and accounting advice, services and opinions as the Manager
or the Trust shall deem necessary or appropriate for the conduct of the business
of the Trust Parties.
6.Manager Conduct.
(a)The Manager shall adhere to, and shall require its officers and employees in
the course of providing services to the Trust Parties to adhere to, any Code of
Business Conduct and Ethics of the Trust in effect from time to time.


-2-

--------------------------------------------------------------------------------




(b)Neither the Manager nor any affiliate of the Manager shall sell any property
or assets to the Trust Parties or purchase any assets from the Trust Parties,
directly or indirectly, except as approved by the Trust. No compensation,
commission or remuneration shall be paid to the Manager or any affiliate of the
Manager on account of services provided to the Trust except as provided by this
Agreement, the Property Management Agreement (hereafter defined) or otherwise
approved the Trust.
(c)The Manager may engage in other activities or businesses and act as the
Manager to any other person or entity even though such person or entity has
investment policies and objectives similar to those of the Trust. The Trust
recognizes that it is not entitled to preferential treatment in receiving
information, recommendations and other services from the Manager. The Manager
shall act in good faith to endeavor to identify to the Trust any conflicts that
may arise among the Trust, the Manager and/or any other person or entity on
whose behalf the Manager may be engaged.
(d)The Manager shall make available sufficient experienced and appropriate
personnel to perform the services and functions specified for the Trust Parties,
including, without limitation, at the Trust’s request, serving as the officers
of the Trust Parties. The Manager’s personnel shall receive no compensation from
the Trust for their services to the Trust in any such capacities. The Manager
shall not be obligated to dedicate any of its personnel exclusively to the Trust
Parties nor shall the Manager or any of its personnel be obligated to dedicate
any specific portion of its or their time to the Trust or its business, except
as necessary to perform the services provided for herein.
(e)The Manager’s liability under this Agreement shall be as set forth in Section
13.
7.No Partnership or Joint Venture. The Trust and the Manager are not partners or
joint venturers with each other and neither the terms of this Agreement nor the
fact that the Trust and the Manager have joint interests in any one or more
investments, ownership in each other or other interests in any one or more
entities or may have common officers or employees or a tenancy relationship
shall be construed so as to make them such partners or joint venturers or impose
any liability as such on either of them.
8.Fidelity Bond. The Manager shall not be required to obtain or maintain a
fidelity bond in connection with the performance of its services hereunder.
9.Management Fee. The Trust shall pay the Manager an annual fee for the services
provided to the Trust and Trust Parties under this Agreement (the “Fee”) equal
to 0.5% of the Trust’s Average Invested Capital as hereinafter defined. The
“Trust’s Average Invested Capital” means the average of the aggregate historical
cost of the consolidated assets of the Trust and its subsidiaries, invested
directly or indirectly, in real estate or ownership interests in, and loans
secured by, real estate (including acquisition related costs and costs which may
be allocated to intangibles or are unallocated), before reserves, computed by
taking the average of such values at the beginning and end of the period for
which the Trust’s Average Invested Capital is calculated. The Trust’s Average
Invested Capital shall not include any amounts associated with any investments
which are subject to a separate management fee arrangement between the Trust (or
its subsidiaries or affiliates) and the Manager.
The Fee shall be computed by the Manager and payable monthly by the Trust in
cash within thirty (30) days following the end of each month. Computation of the
Fee shall be based on the Trust’s monthly financial statements and the Trust’s
Average Invested Capital for the month in respect of which the Fee is being
paid. A copy of such computation shall be promptly delivered by the Manager to
the Trust.


-3-

--------------------------------------------------------------------------------




10.Additional Services. If, and to the extent that, the Trust shall request the
Manager to render services on behalf of the Trust Parties other than those
required to be rendered by the Manager in accordance with the terms of this
Agreement, such additional services shall be compensated separately on terms to
be agreed upon by the Manager and the Trust from time to time.
11.Expenses of the Manager. Except as otherwise expressly provided herein or
approved by the Trust, the Manager shall bear the following expenses incurred in
connection with the performance of its duties under this Agreement:
(a)employment expenses of the personnel employed by the Manager, including but
not limited to, salaries, wages, payroll taxes and the cost of employee benefit
plans;
(b)fees and travel and other expenses paid to directors, officers and employees
of the Manager;
(c)rent, telephone, utilities, office furniture, equipment and machinery
(including computers, to the extent utilized) and other office expenses of the
Manager; and
(d)miscellaneous administrative expenses relating to performance by the Manager
of its obligations hereunder.
12.Expenses of the Trust. Except as expressly otherwise provided in this
Agreement, the Trust shall pay all its expenses, and, without limiting the
generality of the foregoing, it is specifically agreed that the following
expenses of the Trust Parties shall be paid by the Trust and shall not be paid
by the Manager:
(a)the cost of borrowed money;
(b)taxes on income and taxes and assessments on real and personal property, if
any, and all other taxes applicable to the Trust Parties;
(c)expenses of organizing, restructuring, reorganizing or liquidating the Trust
Parties, or of revising, amending, converting or modifying the organizational
documents of any Trust Party;
(d)fees and travel and other expenses paid to advisors, contractors, mortgage
servicers, consultants, and other agents and independent contractors employed by
or on behalf of the Trust Parties;
(e)expenses directly connected with the investigation, acquisition, disposition
or ownership of real estate interests or other property (including third party
property diligence costs, appraisal reporting, the costs of foreclosure,
insurance premiums, legal services, brokerage and sales commissions,
maintenance, repair, improvement and local management of property), other than
expenses with respect thereto of employees of the Manager, to the extent that
such expenses are to be borne by the Manager pursuant to Section 11 above;
(f)all insurance costs incurred in connection with or on behalf of the Trust
Parties (including officer and trustee liability insurance);
(g)legal, accounting and auditing fees and expenses;


-4-

--------------------------------------------------------------------------------




(h)filing and recording fees for regulatory or governmental filings, approvals
and notices to the extent not otherwise covered by any of the foregoing items of
this Section 12; and
(i)expenses relating to any office or office facilities maintained by the Trust
Parties separate from the office of the Manager.
13.Limits of Management Responsibility; Indemnification; Companies Remedies. The
Manager assumes no responsibility other than to render the services described
herein in good faith and shall not be responsible for any action of the Trust
Parties in following or declining to follow any advice or recommendation of the
Manager. The Manager, its shareholders, directors, officers, employees and
affiliates will not be liable to the Trust Parties, their respective
shareholders, or others, except by reason of acts constituting fraud, willful
misconduct or gross negligence in the performance of its obligations hereunder.
The Trust shall reimburse, indemnify and hold harmless the Manager, its
shareholders, directors, officers and employees and its affiliates for and from
any and all expenses, losses, damages, liabilities, demands, charges and claims
of any nature whatsoever (including without limitation all reasonable
attorneys’, accountants’ and experts’ fees and expenses) in respect of or
arising from any acts or omissions of the Manager with respect to the provision
of services by it or performance of its obligations in connection with this
Agreement or performance of other matters pursuant to instruction by the Trust,
except to the extent such provision or performance was fraudulent, was willful
misconduct or was grossly negligent. Without limiting the foregoing, the Trust
shall promptly advance expenses incurred by the indemnitees referred to in this
section for matters referred to in this section, upon request for such
advancement.
14.Term.
(a)The term of this Agreement commenced on June 5, 2015 and is scheduled to
expire on December 31, 2020. The term shall be automatically renewed for
successive one-year terms unless notice of non-renewal is given in writing by
the Trust or the Manager not less than thirty (30) calendar days before the then
scheduled expiration of the term.
(b)In addition, either the Trust or the Manager may terminate this Agreement at
any time, for any reason or for no reason at all, without payment of a premium
and penalty, by the giving of not less than thirty (30) days prior written
notice thereof to the other. In such event, this Agreement shall terminate on
the date set forth in such notice and neither party shall have any further
rights or obligations hereunder except to pay to the other any amounts due
through the termination date and for any obligations which expressly survive
such termination.
(c)Upon the expiration or sooner termination of this Agreement, the Trust shall
deliver to the Manager all property and documents of Manager then in its custody
or possession. In addition, Manager shall pay to the Trust any amounts accrued
and unpaid or unbilled pursuant to this Agreement.
15.Action Upon Termination. From and after the effective date of any termination
of this Agreement, the Manager shall be entitled to no compensation for services
rendered hereunder for the remainder of the then current term of this Agreement,
but shall be paid, on a pro rata basis as set forth in this Section 15, all
compensation due for services performed prior to the effective date of such
termination. Upon such termination, the Manager shall as promptly as
practicable:


-5-

--------------------------------------------------------------------------------




(a)pay over to the Trust all monies collected and held for the account of the
Trust by it pursuant to this Agreement, after deducting therefrom any accrued
Fee and reimbursements for its expenses to which it is then entitled;
(b)deliver to the Trust a full and complete accounting, including a statement
showing all sums collected by it and a statement of all sums held by it for the
period commencing with the date following the date of its last accounting to the
Trust; and
(c)deliver to the Trust all property and documents of the Trust Parties then in
its custody or possession.
The Fee for any partial year will be computed with reference to the Trust’s
Annual Invested Capital for the period for which this Agreement was in effect
for such year multiplied by a fraction, the numerator of which is the number of
months for such year that this Agreement was in effect and the denominator of
which is 12. The Fee due upon termination shall be computed and payable within
thirty (30) days following the date of the notice of termination.
16.Notices. Any notice, report or other communication required or permitted to
be given hereunder shall be in writing and shall be deemed to have been duly
given when delivered in person, upon confirmation of receipt when transmitted by
email transmission, on the next business day if transmitted by a nationally
recognized overnight courier or, upon receipt, if mailed by first class mail,
postage prepaid, in each case as follows (or at such other United States address
or facsimile number for a party as shall be specified by like notice):
If to the Trust:
ABP Trust
Two Newton Place
255 Washington Street, Suite 300
Newton, Massachusetts 02458
Attention: President
Email: aportnoy@rmrgroup.com
If to the Manager:
The RMR Group LLC
Two Newton Place
255 Washington Street, Suite 300
Newton, Massachusetts 02458
Attention: General Counsel
Email: jclark@rmrgroup.com
17.Amendments. This Agreement shall not be amended, changed, modified,
terminated, or discharged in whole or in part except by an instrument in writing
signed by each of the parties hereto, or by their respective successors or
assigns, or otherwise as provided herein.
18.Assignment. Either party may assign this Agreement or its rights hereunder or
delegate its duties hereunder without the written consent of the other party,
except that the Manager may assign this Agreement to any subsidiary of The RMR
Group Inc. (“Parent”) so long as such subsidiary is then and remains controlled
by Parent and Trust may assign this Agreement to any person controlling or under
common control with Trust.


-6-

--------------------------------------------------------------------------------




19.Successors and Assigns. This Agreement shall be binding upon, and inure to
the benefit of, any successors or permitted assigns of the parties hereto as
provided herein.
20.No Third Party Beneficiary. No person or entity other than the parties hereto
and their successors and permitted assigns is intended to be a beneficiary of
this Agreement.
21.Governing Law. The provisions of this Agreement and any Dispute, whether in
contract, tort or otherwise, shall be governed by and construed in accordance
with the laws of the State of Maryland without regard to principles of conflicts
of law.
22.Dispute Resolution.
(a)Disputes. Any disputes, claims or controversies arising out of or relating to
this Agreement, the provision of services by Manager pursuant to this Agreement
or the transactions contemplated hereby, including any disputes, claims or
controversies brought by or on behalf of Trust, Parent or Manager or any holder
of equity interests (which, for purposes of this Section 22, shall mean any
holder of record or any beneficial owner of equity interests or any former
holder of record or beneficial owner of equity interests) of Trust, Parent or
Manager, either on its own behalf, on behalf of Trust, Parent or Manager or on
behalf of any series or class of equity interests of Trust, Parent or Manager or
holders of any equity interests of Trust, Parent or Manager against Trust,
Parent or Manager or any of their respective trustees, directors, members,
officers, managers (including Manager or its successor), agents or employees,
including any disputes, claims or controversies relating to the meaning,
interpretation, effect, validity, performance, application or enforcement of
this Agreement, including the agreements set forth in this Section 22, or the
governing documents of Trust, Parent or Manager (all of which are referred to as
“Disputes”), or relating in any way to such a Dispute or Disputes shall, on the
demand of any party to such Dispute or Disputes, be resolved through binding and
final arbitration in accordance with the Commercial Arbitration Rules (the
“Rules”) of the American Arbitration Association (the “AAA”) then in effect,
except as those Rules may be modified in this Section 22. For the avoidance of
doubt, and not as a limitation, Disputes are intended to include derivative
actions against the trustees, directors, officers or managers of Trust, Parent
or Manager and class actions by a holder of equity interests against those
individuals or entities and Trust, Parent or Manager. For the avoidance of
doubt, a Dispute shall include a Dispute made derivatively on behalf of one
party against another party. For purposes of this Section 22, the term "equity
interest" shall mean, (i) in respect of Trust, shares of beneficial interest of
Trust, (ii) in respect of Manager, "membership interest" in the Manager as
defined in the Maryland Limited Liability Companies Act and (iii) in respect of
Parent, shares of capital stock of Parent.


-7-

--------------------------------------------------------------------------------




(b)Selection of Arbitrators. There shall be three (3) arbitrators. If there are
only two (2) parties to the Dispute, each party shall select one (1) arbitrator
within fifteen (15) days after receipt by respondent of a copy of a demand for
arbitration. Such arbitrators may be affiliated or interested persons of such
parties. If there are more than two (2) parties to the Dispute, all claimants,
on the one hand, and all respondents, on the other hand, shall each select, by
the vote of a majority of the claimants or the respondents, as the case may be,
one (1) arbitrator within fifteen (15) days after receipt of a demand for
arbitration. Such arbitrators may be affiliated or interested persons of the
claimants or the respondents, as the case may be. If either a claimant (or all
claimants) or a respondent (or all respondents) fail(s) to timely select an
arbitrator then the party (or parties) who has selected an arbitrator may
request the AAA to provide a list of three (3) proposed arbitrators in
accordance with the Rules (each of whom shall be neutral, impartial and
unaffiliated with any party) and the party (or parties) that failed to timely
appoint an arbitrator shall have ten (10) days from the date the AAA provides
such list to select one (1) of the three (3) arbitrators proposed by the AAA. If
the party (or parties) fail(s) to select the second (2nd) arbitrator by that
time, the party (or parties) who have appointed the first (1st) arbitrator shall
then have ten (10) days to select one (1) of the three (3) arbitrators proposed
by the AAA to be the second (2nd) arbitrator; and, if they should fail to select
the second (2nd) arbitrator by such time, the AAA shall select, within fifteen
(15) days thereafter, one (1) of the three (3) arbitrators it had proposed as
the second (2nd) arbitrator. The two (2) arbitrators so appointed shall jointly
appoint the third (3rd) and presiding arbitrator (who shall be neutral,
impartial and unaffiliated with any party) within fifteen (15) days of the
appointment of the second (2nd) arbitrator. If the third (3rd) arbitrator has
not been appointed within the time limit specified herein, then the AAA shall
provide a list of proposed arbitrators in accordance with the Rules, and the
arbitrator shall be appointed by the AAA in accordance with a listing, striking
and ranking procedure, with each party having a limited number of strikes,
excluding strikes for cause.
(c)Location of Arbitration. The place of arbitration shall be Boston,
Massachusetts unless otherwise agreed by the parties.
(d)Scope of Discovery. There shall be only limited documentary discovery of
documents directly related to the issues in dispute, as may be ordered by the
arbitrators. For the avoidance of doubt, it is intended that there shall be no
depositions and no other discovery other than limited documentary discovery as
described in the preceding sentence.
(e)Arbitration Award. In rendering an award or decision (an “Arbitration
Award”), the arbitrators shall be required to follow the laws of the State of
Maryland, without regard to principles of conflicts of law. Any arbitration
proceedings or Arbitration Award rendered hereunder, and the validity, effect
and interpretation of the agreements set forth in this Section 22 shall be
governed by the Federal Arbitration Act, 9 U.S.C. §1 et seq. An Arbitration
Award shall be in writing and may, but shall not be required to, briefly state
the findings of fact and conclusions of law on which it is based. Any monetary
Arbitration Award shall be made and payable in U.S. dollars free of any tax,
deduction or offset. Subject to this Section 22, each party against which an
Arbitration Award assesses a monetary obligation shall pay that obligation on or
before the thirtieth (30th) day following the date of such Arbitration Award or
such other date as such Arbitration Award may provide.


-8-

--------------------------------------------------------------------------------




(f)Costs. Except to the extent expressly provided by this Agreement or as
otherwise agreed by the parties thereto, to the maximum extent permitted by
Maryland law, each party involved in a Dispute shall bear its own costs and
expenses (including attorneys’ fees), and the arbitrators shall not render an
Arbitration Award that would include shifting of any such costs or expenses
(including attorneys’ fees) or, in a derivative case or class action, award any
portion of Trust’s, Parent's or Manager's, as applicable, Arbitration Award to
the claimant or the claimant’s attorneys. Each party (or, if there are more than
two (2) parties to the Dispute, all claimants, on the one hand, and all
respondents, on the other hand, respectively) shall bear the costs and expenses
of its (or their) selected arbitrator and the parties (or, if there are more
than two (2) parties to the Dispute, all claimants, on the one hand, and all
respondents, on the other hand) shall equally bear the costs and expenses of the
third (3rd) appointed arbitrator.
(g)Appeals. Notwithstanding any language to the contrary in this Agreement, any
Arbitration Award, including but not limited to, any interim Arbitration Award,
may be appealed pursuant to the AAA’s Optional Appellate Arbitration Rules
(“Appellate Rules”). An Arbitration Award shall not be considered final until
after the time for filing the notice of appeal pursuant to the Appellate Rules
has expired. Appeals must be initiated within thirty (30) days of receipt of an
Arbitration Award by filing a notice of appeal with any AAA office. Following
the appeal process, the decision rendered by the appeal tribunal may be entered
in any court having jurisdiction thereof. For the avoidance of doubt, and
despite any contrary provision of the Appellate Rules, Section 22(f) hereof
shall apply to any appeal pursuant to this Section 22 and the appeal tribunal
shall not render an Arbitration Award that would include shifting of any costs
or expenses (including attorneys' fees) of any party.
(h)Final Judgment. Following the expiration of the time for filing the notice of
appeal, or the conclusion of the appeal process set forth in Section 22(g), an
Arbitration Award shall be final and binding upon the parties thereto and shall
be the sole and exclusive remedy between those parties relating to the Dispute,
including any claims, counterclaims, issues or accounting presented to the
arbitrators. Judgment upon an Arbitration Award may be entered in any court
having jurisdiction. To the fullest extent permitted by law, no application or
appeal to any court of competent jurisdiction may be made in connection with any
question of law arising in the course of arbitration or with respect to any
Arbitration Award made, except for actions relating to enforcement of the
agreements set forth in this Section 22 or any arbitral award issued hereunder
and except for actions seeking interim or other provisional relief in aid of
arbitration proceedings in any court of competent jurisdiction.
(i)Intended Beneficiaries. This Section 22 is intended to benefit and be
enforceable by Trust, Manager, Parent and their respective holders of equity
interests, trustees, directors, officers, managers (including Manager or its
successor), members, agents or employees and their respective successors and
assigns and shall be binding upon Trust, Manager, Parent and their respective
holders of equity interests, and be in addition to, and not in substitution for,
any other rights to indemnification or contribution that such individuals or
entities may have by contract or otherwise.
23.Captions. The captions included herein have been inserted for ease of
reference only and shall not be construed to affect the meaning, construction or
effect of this Agreement.
24.Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto with respect to the subject matter hereof and supersedes and
cancels any pre­existing agreements with respect to such subject matter.


-9-

--------------------------------------------------------------------------------




25.Severability. If any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.
26.Survival. The provisions of Sections 13 through and including 26 of this
Agreement shall survive the termination hereof. Any termination of this
Agreement shall be without prejudice to the rights of the parties hereto accrued
prior to the termination.
27.Property Management Agreement. The parties hereto are also parties to a
Property Management Agreement, dated as of the date hereof, as in effect from
time to time (the “Property Management Agreement”). The parties agree that this
Agreement does not include or otherwise address the rights and obligations of
the parties under the Property Management Agreement and that the Property
Management Agreement provides for its own separate rights and obligations of the
parties thereto, including without limitation separate compensation payable by
the Trust and the other Owners (as defined in the Property Management Agreement)
to the Manager thereunder for services to be provided by the Manager pursuant to
the Property Management Agreement.
28.Equal Employment Opportunity Employer. The Manager is an equal employment
opportunity employer and complies with all applicable state and federal laws to
provide a work environment free from discrimination and without regard to race,
color, sex, sexual orientation, national origin, ancestry, religion, creed,
physical or mental disability, age, marital status, veteran’s status or any
other basis protected by applicable laws.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers, under seal, as of the day and year first
above written.




ABP TRUST
 
 
 
 
By:
/s/ Jennifer B. Clark
 
Jennifer B. Clark
 
Secretary
 
 
 
 
THE RMR GROUP LLC
 
 
 
 
By:
/s/ Adam D. Portnoy
 
Adam D. Portnoy
 
President and Chief Executive Officer
 
 
 
 



SOLELY IN RESPECT TO
SECTION 22, PARENT:


-10-

--------------------------------------------------------------------------------






THE RMR GROUP INC.
 
 
 
 
By:
/s/ Matthew P. Jordan
 
Matthew P. Jordan
 
Treasurer and Chief Financial Officer
 
 
 
 
 
 
 
 







-11-